DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing dated 12/06/2019. Claims 1-8 have been filed.

Priority
This application is a 371 of PCT/EP2018/062273 filed 05/11/2018 and claims priority to European Patent Application 17175106.8 filed 06/08/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/06/2019, 12/09/2019, 12/12/2019, 4/21/2021, 01/24/2022 and 04/05/2022 are  in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-2 and 4-5 are objected to because of the following informalities:  
Per claims 1 and 4, some of the punctuations are missing.
Per claims 2 and 5, “defenses” has been misspelled.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.	Claims 1-3 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) do not fall within at least one of the four categories of patent eligible subject matter because per claim 1, an orchestrator and per claim 8, a computer program element are construed as Software per se. and are not subject matter eligible. 
Also, “a computer element” interpreted as “a computer readable medium”, claim 8 would still not be categorically subject matter eligible because a computer readable medium comprising executable program code, loadable into a computer system, may include transitory media, i.e., signal per se. and specification has not explicitly excluded “a transitory medium”.

2.	Claims 1-3 and 8 are rejected under 35 U.S.C. 101 because:

Per 2019 Revised PEG (Electrical Arts):
Step 1: claims 1-3 and 8 are not directed to categories of invention and are not subject matter “eligible”. Claims 4-7 are directed to one of the four categories of invention and are subject matter “eligible”.

Step 2A- prong one: 
Per claims 1-3 and 8, although “an event interpreter responsive to inputs relating to external events” recited in claim 1 may reasonably be construed as being directed to an abstract idea, i.e., “mental processes” per the defined groupings, the rest of the claimed limitations in claim 1 integrates the abstract idea into a practical application because the shell script is being modified subsequent to initial deployment in accordance with the external inputs to adapt the containerized processes, wherein an orchestration processor generates and modifies the shell script and a compiler compiles a deployment specification specifying functions to be run by a containerized process. 

Per claim 4, although BRI of the first two claimed steps/limitations may be construed as being directed “mental processes” performed by a human because components for generating and running the scripts are not defined in the claimed method, the claimed “wherein clause” limits the scope to the shell script being modified by an orchestration processor to modify the containerized process subsequent to initial deployment in response to inputs relating to external events. This limitation in light of the specification integrates the indicated abstract idea into a practical application. 

Therefore, although claims 1-3 and 8 are currently determined as patent “ineligible” due to failing to satisfy the above described step 1, amending the claim(s) to overcome the indicated subject matter “ineligibility” of the respective claims would result in patent “eligibility” of the respective claims. Claims 4-7 are patent “eligible” as they satisfy both steps of the analysis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the orchestrator" in the third limitation.  There is insufficient antecedent basis for this limitation in the claim. For examination, it is interpreted “the orchestrator processor”.
Claim 1 recites “a containerized process” twice. For clarity and proper antecedent basis for the second recitation in the last line of the claim, it is interpreted and read “the containerized process”.
Claims 3 and 4 recite “the available resources”. There is insufficient antecedent basis for this limitation in the claim. For examination, this limitation is interpreted and read “the computer resources that are available”.
Claims 5 and 6 recite “a shell script” following a first recitation of this limitation in claim 4. For clarity and proper antecedent basis for this recitation, it is interpreted and read “a second/modified shell script”.


Per claims 7 and 8, “the steps of process of claim 1” is indefinite because claim 1, rejected on the grounds of not being one of the four categories of invention, is not directed to a method/process. For examination, the respective limitation is interpreted and read “the operations of claim 1”. 

Examiner’s Note: As one option for overcoming the 101 rejection (subject matter ineligibility) of claim 1 and the 112(b) rejection of claim 7, Applicant may cancel the dependent claim 7 and incorporate its features into the preamble of claim 1:
“A computer system including a processor and memory storing computer program code for orchestrating containerized processes, the computer program code comprising: …”. 

Per claim 8, “the computer” recited in the second line lacks antecedent basis. For examination, “the computer” is interpreted and read “the computer system”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sen, US2010/0186009 in view of Nickolov, US2017/0034023.

Per claim 1, Sen discloses an orchestrator for containerized processes, comprising 
- a specification compiler, for interpreting user inputs and user profile data retrieved from a data store, to compile a deployment specification specifying functions to be run by a containerized process (The stored changeable parameter values may enable several scenarios for deploying applications across multiple devices. In one scenario, an administrator that manages several hundred computers for an enterprise may create a set of parameter values 146 that may be used to install an application on many different computers in the same configuration. In such a scenario, the parameter values 146 may completely define the variables for an application so that the installation process may proceed without user interaction. Such an installation may be distributed and executed, resulting in identically configured applications on multiple devices… The changeable parameters may be customized to suit a user's preference or may be changed to match specific hardware or software configurations of the device on which the application is being installed – Sen: par. 0044-0045 – Note: A parameter manager 114 may receive parameters from a user interface and manage the storage and retrieval of changeable parameter values – par. 0042), 
an orchestration processor to generate a shell script comprising instructions to perform a containerized process having the functions specified by the specification compiler (The installation system may be a common platform that may be used to install and deploy applications on various devices, including creating a custom configuration and deploying that configuration across multiple devices…The installation package 104 may include metadata 106 that may include descriptions of or information pertaining to configurable parameters in the installation package 104. The metadata 106 may be used by an installation system in various manners, including preparing a user interface and handing user input, as well as defining how and where changes to configurable parameters may be implemented – Sen: par. 0022 and 0027 – Note: wherein the metadata 106 may include scripts or other descriptions of how and where a changeable parameter may be updated – par. 0030, for example, a user interface sequence may include a shell script that may perform a query to determine a particular network setting, or may include a database query for retrieving a specific parameter value – par. 0041);
- and Sen is not relied on to explicitly disclose but Nickolov discloses a virtualization agent to run the shell script instructions on a host virtualization container, the host virtualization container comprising computer resources associated with the orchestrator (utilizing virtualization software, one or more of the servers of a given data center may be implemented as a server grid which may be operable to enable utility computing for distributed applications. Additionally, in at least one embodiment, multiple server grids from different data centers may be linked together to form a virtual global server grid which may be used to facilitate utility computing for distributed applications. In at least one embodiment, a distributed application may be characterize as an application made up of distinct components (e.g., virtual appliances, virtual machines, virtual interfaces, virtual volumes, virtual network connections, etc.) in separate runtime environments  – Nickolov: par. 0137-0138 – Note: server being a container such as a docker container – par. 0344); 
- an event interpreter responsive to inputs relating to external events (Config/Vulnerability Analyzer 422 may be configured or designed to: Extract vulnerability and configuration quality (reliability) information from external sources (as opposed to telemetry collected from the subscriber systems 410; machine parse data (e.g., API, screen-scraping, etc.); compile data from multiple sources to achieve more complete/reliable information – Nickolov: par. 0214-0215 – Note: information about servers, configurations and vulnerabilities pertaining to a particular customer account, including the DGRI Scores for configurations and other entities are collected by DataGrid Application. The DataGrid Application periodically checks public feeds of CVE (Common Vulnerabilities and Exposures) data and package change logs, and processes this data, storing it in a database and using it to associate vulnerabilities to packages and to configurations, thereby impacting the DGRI Score for configurations and packages – par. 0045), 
In view of Nickolov, Sen further discloses wherein the orchestration processor is responsive to the event interpreter to modify the shell script subsequent to initial deployment in accordance with the external inputs to adapt the containerized process (One example of setting a parameter value in block 234 may be to modify a script with a parameter and run the script. Such a script may be a database script that interacts with a database and may set a value, recall a value, or configure the database service or the database itself based on the parameter – Sen: par. 0087-0088 – Notes: a user input may be interpreted, modified, changed, or otherwise processed to determine a value for a changeable parameter – par. 0079).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sen in view of Nickolov to include a virtualization agent to run the shell script instructions on a host virtualization container, the host virtualization container comprising computer resources associated with the orchestrator, an event interpreter responsive to inputs relating to external events.
One of ordinary skill in the art would have been motivated because it would allow “to assess the performance, reliability, security, operation, functionality, capability, maintainability, stability, or utility of systems or their operating systems or applications or services” – Nickolov: par. 0163.

Per claim 4, Sen discloses a method of operating a computerized system to generate a containerized processing function, in which: 
user commands and user profile data are interpreted to build a deployment specification specifying functions to be run by a containerized process (The stored changeable parameter values may enable several scenarios for deploying applications across multiple devices. In one scenario, an administrator that manages several hundred computers for an enterprise may create a set of parameter values 146 that may be used to install an application on many different computers in the same configuration. In such a scenario, the parameter values 146 may completely define the variables for an application so that the installation process may proceed without user interaction. Such an installation may be distributed and executed, resulting in identically configured applications on multiple devices… The changeable parameters may be customized to suit a user's preference or may be changed to match specific hardware or software configurations of the device on which the application is being installed – Sen: par. 0044-0045 – Note: A parameter manager 114 may receive parameters from a user interface and manage the storage and retrieval of changeable parameter values – par. 0042), 
- a shell script is generated comprising instructions to perform a containerized process having the functions specified in the deployment specification (the user interface generator 110 may use scripts or other mechanisms to select values or determine values. For example, a user interface sequence may include a shell script that may perform a query to determine a particular network setting, or may include a database query for retrieving a specific parameter value … The stored changeable parameter values may enable several scenarios for deploying applications across multiple devices – Sen: par. 0041 and 0044), and 
- and Sen is not relied on to explicitly disclose but Nickolov discloses the shell script is run on a host virtualization container to run the containerized process (utilizing virtualization software, one or more of the servers of a given data center may be implemented as a server grid which may be operable to enable utility computing for distributed applications. Additionally, in at least one embodiment, multiple server grids from different data centers may be linked together to form a virtual global server grid which may be used to facilitate utility computing for distributed applications. In at least one embodiment, a distributed application may be characterize as an application made up of distinct components (e.g., virtual appliances, virtual machines, virtual interfaces, virtual volumes, virtual network connections, etc.) in separate runtime environments  – Nickolov: par. 0137-0138 – Note: server being a container such as a docker container – par. 0344), 
In view of Nickolov, Sen further discloses wherein the shell script is modified by an orchestration processor to modify the containerized process subsequent to initial deployment in response to inputs relating to external events (One example of setting a parameter value in block 234 may be to modify a script with a parameter and run the script. Such a script may be a database script that interacts with a database and may set a value, recall a value, or configure the database service or the database itself based on the parameter – Sen: par. 0087-0088 – Notes: a user input may be interpreted, modified, changed, or otherwise processed to determine a value for a changeable parameter – par. 0079).
The same motivation to modify Sen in view of Nickolov applied to claim 1 above applies here.

Per claims 2 and , Sen and Nickolov disclose features according to Claims 1 and 4, in which the event interpreter is arranged to identify security threats, and the orchestration processor is arranged to generate a shell script providing defences appropriate to the level and type of threats identified (The DataGrid System may be used to assess the confidence and reliability of such configuration changes. It may also provide information about how this assessment is made, or what defects or vulnerabilities may be introduced by configuration changes, or what operational characteristics of the resulting image may need to be changed to accord with or make better use of configuration changes (e.g., changes to package configuration files, or to image resource allocation). This information may be used to inform the build process or to make build changes, or to inform the evaluation, testing, use or deployment of the resulting image – Nickolov: par. 0457 – Note: wherein configuration changes may impair or break essential functionality, or introduce security vulnerabilities – par. 0084. Example Input Data: request, query (e.g., list systems, get vuln info, get score), filters (show all systems that have vulnerabilities with severity 7 or above, or DGRI score less than 700, or recent reduction; systems that are part of a particular application or geographic region, etc. and example Output Data: list of matching entities (e.g., such as systems, packages, vulnerabilities, etc.), score, configuration values, entity info, etc. such as information about vulnerabilities affecting packages (type) and scoring information such as vulnerability score (level) – see par. 0289-0290 and 0335-0342 for explanation).
The same motivation to modify Sen in view of Nickolov applied to claim 1 above applies here.

Per claims 3 and 6, Sen and Nickolov disclose features according to Claims 1 and 4, in which the event interpreter is arranged to identify resource overloads, and the orchestration processor is arranged to generate a shell script appropriate to the available resources (Some embodiments may make use of server resource metrics such as resource allocation, CPU load, memory usage, network load, and disk load. DataGrid Subscriber component(s) (or resource monitor probes) send such metrics at intervals or conditionally over time, directly or indirectly, to the DataGrid API. The DataGrid System associates this data to the configuration, or to packages, used by the subscriber server at the time such metrics are sent. The DataGrid System analyzes this data in order to recommend changes in resource allocation to servers as well as to recommend changes to configuration elements – Nickolov: par. 0464).
The same motivation to modify Sen in view of Nickolov applied to claim 1 above applies here.

Per claim 7, Sen and Nickolov disclose a computer system including a processor and memory storing computer program code for performing the steps of the process of Claim 1 (Embodiment 100 illustrates an installation system that may perform installation of application packages. The installation system may be a common platform that may be used to install and deploy applications on various devices, including creating a custom configuration and deploying that configuration across multiple devices…A device 102 may host an installation system. In many embodiments, the device 102 may be a server computer or client computer on a network. In such cases, the installation system may be defined in executable instructions that are executed on a computer processor – Sen: par. 0022-0024 and Fig. 1).
The same motivation to modify Sen in view of Nickolov applied to claim 1 above applies here.

Per claim 8, Sen and Nickolov disclose a computer program element comprising computer program code to, when loaded into a computer system and executed thereon, cause the computer to perform the steps of a process as claimed in any of Claim 1 (Embodiment 100 illustrates an installation system that may perform installation of application packages. The installation system may be a common platform that may be used to install and deploy applications on various devices, including creating a custom configuration and deploying that configuration across multiple devices…A device 102 may host an installation system. In many embodiments, the device 102 may be a server computer or client computer on a network. In such cases, the installation system may be defined in executable instructions that are executed on a computer processor – Sen: par. 0022-0024 and Fig. 1).
The same motivation to modify Sen in view of Nickolov applied to claim 1 above applies here.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Meduri (US11055273) discloses an event applier service generating event data for the plurality of containers based at least in part on operations specified in the state change information for the plurality of software containers, and further updating a database to indicate that the state change information has been processed to generate the event data.

Fu (US2017/0257432) discloses container based service deployment to facilitate distributed orchestration and deployment of a single instance of a distributed computing application over a plurality of clouds and container clusters, including container clusters provided through a Container as a Service (CaaS) offering.

Weber (US10083025) discloses in response to receiving an initial user input that causes a builder computing system to assemble a set of resources into a set of uncompiled targets of an application package that implements an application, deploying the application package to initiate execution of the application, wherein the set of uncompiled targets includes a subset of the set of resources; after modification to at least the subset of the set of resources, receiving a subsequent user input that causes the builder computing system to assemble an updated subset of the set of resources that are based on the subset of the set of resources; and deploying the updated subset of the set of resources to update the application based on the updated subset without sending another application package that includes the updated subset of the set of resources.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREZOO SHERKAT whose telephone number is (571)272-8533. The examiner can normally be reached Monday - Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 571 - 272 - 3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREZOO SHERKAT/            Examiner, Art Unit 2494